Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Note new examiner due to transfer. 

					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant states that the instant example 1 teaches a molar ratio of (A)/(B) being 999 based on a content of the structural unit (A) (i.e., 99.90 mol%) and a content of the structural unit (B) (i.e., 0.10 mol%).
Amended claim 1 further recites “a content of the structural unit (B) being as little as 0.01 mol% which would yield a molar ratio of (A)/(B) being 10000 which would be broader than the recited upper limit of 1000 for the recited molar ratio of (A)/(B) as Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Amended claim 1 now recites that X represents an alkoxy group having 1 to 3 carbon atoms and thus the recited “a hydrogen atom, a hydroxy group and alkyl group” for the X of claim 10 would improperly broaden scope of claim 1.
Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 6,096,393).
The Rule 1.132 Declaration filed on September 29, 2020 shows Synthesis Example 1 of Ikeda et al. utilizing atactic polymethyl methacrylate, but Ikeda et al. further teach syndiotactic and isotactic polymethyl methacrylates in examples 2 and 3, respectively.   The atactic polymethyl methacrylate would have a different reactivity/reduction rate than that of the syndiotactic and isotactic polymethyl methacrylates as evidenced by a lower intrinsic viscosity value as taught by Table 1 of Ikeda et al.  Thus, applicant failed to show any data regarding the examples 2 and 3 of Ikeda et al.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Ikeda et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01. 
 Thus, the Declaration would be insufficient to overcome anticipation rejection.
The polymethyl methacrylate unit taught by Ikeda et al. would meet the recited X being methoxy of claim 1 as well as claim 4.
Further, it would not overcome obvious rejection as discussed below.
Ikeda et al. teach 80-100 mol% of the instantly recited structural units (A) at col. 4, lines 6-12 which would permit 0-20 mol% of the instantly recited structural units (B).  Thus, choosing 0.01-20 mol% of the instantly recited structural units (B) would have been obvious as to claims 1, 4 and 10-14 and see the following case laws. 
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples (MPEP 2123). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Applicant asserts that the 80-100 mol% taught by Ikeda et al. would not be limited to polymethally alcohol copolymer having the instantly recited structural units (A) and (B) since Ikeda et al. teach other optional monomers.  But such monomers are taught as optional (see col. 4, lines 17-20) and thus Ikeda et al. teach the polymethally alcohol copolymer having the instantly recited structural units (A) and (B).  Thus, the assertion of other monomers would have little probative value. 
Ikeda et al. teach a multilayer film and a thickness of the polymethally alcohol copolymer being 0.1-50 µm at col. 9, lines 43-57 meeting claims 5-8.
Further, new claim 13 and 14 are directed to polymethally alcohol copolymer per se, and the recited process of forming the multilayer film would be an intended use which would have little probative value.  An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Even assuming the multilayer film is claimed, the following discussion would meet claims 13 and 14 or make them obvious.
 PMAAL or i- PMAAL taught examples 2 and 3 would meet claim3 13 and 14, or would make them obvious.  A burden is on applicant to show that such modified multilayer film would not have the recited number of gel-formed granules of less than 40 or 20 granules/m2.  Again, since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of the above discussed modified structure of A/AD/BAR/AD/A of Ikeda et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, the instant invention lacks novelty.
Or, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain polymethally alcohol copolymer having 0.01 to 20 mol% of the structural units (B) in Ikeda et al. since Ikeda et al. teach80-100 mol% of the instantly recited structural units (A) and since the “up to 50%” and the “at least 50% of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 190).   See MPEP 2144.05.

Claims 1, 4, 5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over GB 873,207 (July 19, 1961).
GB teaches polymethally alcohol having the instantly recited structural units (A) and (B) lines 36-42 of page 1.  GB teaches 30% unreduced polymethyl methacrylate in example 3 and a method therein would meet claim 10.  The polymethyl methacrylate would meet the recited X being methoxy of claim 1 as well as claim 4.
The instant invention further recites an upper value of 20 mol% over the example 3 of GB.
GB teaches “up to 50%” of the structural units (B) lines 40-42 of page 1 and “at least 50% of the ester groups of polymethacrylic esters of are reduced” in lines 85-88 of page 2 which would make claims 1, 11 and 12 obvious (See MPEP 2144.05).  GB teaches that films obtained from the polymers, preferably free from the ester units in lines 40-42 of page 2 and the films would meet molding of claim 5 as evidenced by claim 6 as well as packing material of claim 9 since the films can pack/wrap objects.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further, new claim 13 and 14 are directed to polymethally alcohol copolymer per se, and the recited multilayer film and process of forming thereof would be an intended use which would have little probative value.  An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain polymethally alcohol copolymer having 0.01 to 20 mol% of the structural units (B) in GB since the “up to 50%” and the “at least 50% of the ester groups of polymethacrylic esters of are reduced” taught by GB would encompass the “0.01 to 20 mol%” absent showing otherwise.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over GB 873,207 (July 19, 1961) as applied to claims 1, 4, 5 and 9-14 above, and further in view of Ikeda et al. (US 6,096,393).
The claims 6-8 further recite a multilayer film and a thickness of a layer containing the polymethally alcohol copolymer over GB.
 polymethally alcohol copolymer being 0.1-50 µm at col. 9, lines 43-57. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain the multilayer film comprising the instant thickness of the polymethally alcohol copolymer in GB as taught by Ikeda et al. since GB teaches films and since the multilayer film comprising the instant thickness of the polymethally alcohol copolymer is well-known as taught by Ikeda et al. absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further, even assuming the multilayer film is claimed in claims 13 and 14, the following discussion would make them obvious.
Ikeda et al. further teach a structure of A/AD/BAR/AD/A at col. 9, lines 30-35 and the A is taught to include polyolefins at col. 9, line 66.  Ikeda et al. further teach LLDPE in example 6 as well as PP/M-PP/a-PMAAL/M-PP/PP in example 14 and thus utilization of the LLDPE in lieu of PP with the s- PMAAL or i- PMAAL taught examples 2 and 3 with the polymethally alcohol copolymer comprising 0.01-20 mol% of the polymethyl methacrylate of GB would make them obvious.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 30, 2022                                            /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762